Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/23/21, 12/29/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 12/29/20.  These drawings are acceptable.

Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a host image module”, “second image modules”, “a result module”, “image modules”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
          “a host image module”, “second image modules”, “a result module”, “image modules” – Software programs.  

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.       Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. Claim limitation “a host image module”, “second image modules”, “a result module”, “image modules” invokes 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any specific structure that the “a host image module”, “second image modules”, “a result module”, “image modules” 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.          Claim(s) 25, 29 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Minekawa Yohei et al. (KR Ducument ID 20120095429).  Hereafter “Minekawa”. (Please see the attached files for Minekawa’s reference English translation).
            Regarding Claim(s) 25, Minekawa teaches 
            a shared memory communicatively coupled to a defect inspection tool, (figure 1, memory 114, SEM image acquisition unit 130 is not different from a defect inspection tool), wherein the shared memory is configured to receive image data generated by the defect inspection tool, (abstract); and
           a controller communicatively coupled to the shared memory (figure 1, Signal processing unit 131 is not different from a controller, memory 114) including:
           a plurality of image modules, each configured to apply one or more respective defect-inspection algorithms to the image data, (figures 1, 2, recipe memory 116 is not different from 
           a results module configured to generate inspection data for defects identified by the plurality of image modules, (figures 1, 2, defect information storage unit 115 is not different from a results module configured to generate inspection data for defects.  Page 6);
          wherein the plurality of image modules employ flexible sampling of the image data to maintain a targeted data processing within a selected tolerance, (page 20, randomly selecting a prescribed number of image processing parameter sets, performing defect recognition processing on each image processing parameter set for a defective image is not different from employ flexible sampling of the image data to maintain a targeted data processing within a selected tolerance); and 
          wherein the flexible sampling of the image data is adjusted responsive to the inspection data generated by the results module and the plurality of image modules, (pages 12, 20, randomly selecting a prescribed number of image processing parameter sets, performing defect recognition processing on each image processing parameter set for a defective image, and displaying a list of defect recognition results is not different from the flexible sampling of the image data is adjusted responsive to the inspection data). 

            Regarding Claim(s) 29, Minekawa teaches the controller further includes a sample plan module configured to generate a plurality of inspection jobs based on the image data, (figure 1, detector 110 and defect recognition unit is not different from sample plan module configured to generate a plurality of inspection jobs based on the image data).

Other references
11.          The references of Sheng-Chun Wang (CN Document ID 110889338) also disclosed a plurality of image modules, controller, memory, and randomly selecting image.  (Please see the attached files for Sheng-Chun’s reference English translation).
Allowable Subject Matter
12.	Claims 1-24 would be allowable if the rejection under 112 were overcome.
13.          Claims 26-28, 30, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 112 were overcome.
14.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 15, 26, 30. 
15.          As claims 1, 15, 26, the prior art of record taken alone or in combination, fails to disclose or render obvious an inspection system comprising a host image module configured to apply one or more general-purpose defect-inspection algorithms to the image data, wherein the one or more general-purpose defect-inspection algorithms are configured to identify a plurality of defect types in the image data using central-processing unit (CPU) architectures, wherein the host image module fully samples the image data; one or more secondary image modules, wherein the one or more secondary image modules are configured to apply one or more targeted defect-inspection algorithms to the image data, wherein at least some of the one or more targeted defect-inspection algorithms are tailored to identify a targeted subset of the plurality of defect types in the image data, wherein the one or more secondary image modules employ flexible sampling of the image data to match a data processing rate of the host image module within a 
16.          As claim 30, the prior art of record taken alone or in combination, fails to disclose or render obvious an inspection system comprising a plurality of image modules, each configured to apply one or more respective defect-inspection algorithms to the image data; a results module configured to generate inspection data for defects identified by the plurality of image modules; wherein the plurality of image modules employ flexible sampling of the image data to maintain a targeted data processing within a selected tolerance; and wherein the flexible sampling of the image data is adjusted responsive to the inspection data generated by the results module and the plurality of image modules; wherein the controller further includes a sample plan module configured to generate a plurality of inspection jobs based on the image data; and wherein at least one of the plurality of image modules is configured to employ flexible sampling of the image data by disregarding one or more inspection jobs to maintain the targeted data processing rate within the selected tolerance; in combination with the rest of the limitations of claims 25, 29 and 30.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 16, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877